Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12 July 2022 has been entered. Claims 1, 4, 6-12. 15-18, and 20-22 remain pending in the application. Applicant' s amendments to the Claims in regards to the basis of the antecedence objection to claims 8 and 19 have corrected the issue noted in Non-Final Office Action mailed 20 May 2022 and as such, the objection is withdrawn.
	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see Pg. 12, filed 12 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of 20 May 2022 has been withdrawn. 

	As the argument for all other claims are substantially similar to the argument for claim 1 above, the 35 U.S.C 103 rejection of 20 May 2022 is withdrawn for all other claims.


Allowable Subject Matter
Claims 1, 4, 6-12. 15-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The newly amended feature “wherein the method further comprises determining, based on system busyness, whether to process the data on a per-block basis or a per-batch basis, wherein, when processing data on a per-batch basis” appears to be novel. The current state of the art teaches sampling of data to determine degree of compressibility in Gupta, however, neither Gupta nor Kellar teach the above cited feature in that, based on the current workload (busyness) of the system, to process the blocks individually or as batches for entropy evaluation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132